Citation Nr: 1714641	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  10-34 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected lumbar strain status post microdiscectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to September 2003.

This matter comes before the Board of Veteran's Appeals (Board) from a June 2004 rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA) which granted service connection for a mild lumbar strain status post microdiskectomy and assigned a 10 percent disability rating effective September 20, 2003.

In July 2015, the case was remanded for additional development.  


FINDING OF FACT

Even in consideration of his complaints of pain, pain on motion and functional loss, the Veteran's lumbar strain status post microdiscectomy has not resulted in forward flexion limited to 30 degrees but not greater than 60 degrees; and, there is no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for disability rating in excess of 10 percent for service-connected lumbar strain status post microdiscectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.71a, Diagnostic Codes 5237-5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The duty to notify has been met.  See December 2003 VCAA correspondence.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records, VA treatment records, and private treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In compliance with the remand directives, the Veteran's updated medical records were obtained and another VA examination was performed in October 2015.  There has been substantial compliance with the remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).



Merits

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for a higher rating when placed in appellate status by disagreement with the original or initial rating award (service connection having been allowed, but not yet ultimately resolved), remains an 'original claim' and is not a new claim for an increased rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the pendency of the appeal, a practice known as 'staged' ratings.  Id. at 126.
 
It is the responsibility of the rating specialist to interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses are prohibited.  38 C.F.R. § 4.14.
 
As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, the Veteran is only competent to report observable symptoms - not clinical findings which are applied to VA's Schedule for Rating Disabilities.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998).

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.

The General Rating Formula for Diseases and Injuries of the Spine assigns ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees or muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.
 
A 40 percent rating is only warranted if there is forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.
 
A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.
 
A maximum 100 percent rating is warranted for unfavorable ankylosis of the entire spine.
The normal range of motion for the thoracolumbar spine is from 0 degrees to 90 degrees forward flexion, 0 degrees to 30 degrees extension, 0 degrees to 30 degrees left and right lateral flexion, and 0 degrees to 30 degrees left and right lateral rotation. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71, Plate V. Combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. Id. The normal combined range of motion of the thoracolumbar spine is 240 degrees. Id. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (5).  Unfavorable ankylosis is a condition in which the entire thoracolumbar spine or the entire spine is fixed in flexion or extension and ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. Factors of joint disability include increased or limited motion, weakness, and fatigability, or painful movement, swelling, deformity or disuse atrophy. Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.
 
Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  There is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain, without objective functional loss, does not require that a higher rating be assigned.  The assignment of highest rating for pain without other objective findings would lead to potentially 'absurd results'.  Id. at 43.  

The General Rating Formula also provides for the assignment of separate disability ratings under appropriate diagnostic codes for any objective neurologic abnormalities associated with a disease or injury of the spine, including, but not limited to, bowel or bladder impairment. 38 C.F.R. § 4.71, Diagnostic Codes 5235 to 5242, General Rating Formula, Note (1).

Diagnostic Code 5243 also is potentially applicable to the Veteran's lumbar claim. Diagnostic Code 5243 addresses intervertebral disc syndrome (IVDS).  Pursuant to this Code, IVDS is rated under either the General Rating Formula outlined above or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Formula for Rating IVDS), whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating IVDS, Note (1).  In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.

A VA examination was performed in February 2004 on the Veteran's lumbar spine (the report of which was completed in March 2004).  At that time, the Veteran reported that the condition had existed since 2001.  He described the pain as constant and localized, and aching, sharp, sticking and cramping in nature.  His pain level was 5 out of 10 and relieved by rest.  The pain did not radiate and there were no associated incontinence or reports of incapacitation.  Additionally, there was no functional impairment.

On physical examination, there was no radiating pain on movement, no muscle spasms and no tenderness.  There was a negative straight leg rising on both sides.  The Veteran's range of motion was 90 degree flexion, 30 degree extension, 30 degree bilateral later flexion and 30 degree bilateral rotation.  Moreover, the range of motion was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  There was no ankylosis or signs of intervertebral disc syndrome present.  The examiner diagnosed mild lumbar strain, and stated that the subjective factor was low back pain and the objective factor was joint narrowing of the lumbosacral spine.

A December 2009 MRI found minimal to moderate degenerative changes were demonstrated at the lower part of the lumbar spine.

Another VA examination was performed in December 2009.  At the examination, the Veteran reported constant pain in the lower area with sharp radiating pain to the right leg.  No urinary incontinence or issues were reported.  Stiffness and spasms were noted along with a moderate dull pain lasting hours and occurring daily.  The Veteran also reported flare-ups with caused mild functional limitation.  In particular, the Veteran reported he was unable to walk more than a few yards.  

On physical examination, no muscle spasms, atrophy, guarding, pain with motion, tenderness or weakness were found.  The Veteran's range of motion was 80 degrees of flexion, 20 degrees of extension, 10 degrees of left lateral flexion, 20 degrees of left lateral rotation, 10 degrees of right lateral flexion, and 20 degrees of right lateral rotation.  There was objective evidence of pain on active range of motion as well as after repetitive motion; however, there were no additional limitations after three repetitions of range of motion.  Functionally, the Veteran had moderate limitation with completing chores, and shopping with severe limitation on exercise and an inability to play sports.  The examiner opined that the Veteran was fit for sedentary work or employment which allowed him to change on position, but not for physical employment, such as employment involving lifting, bending or prolonged walking.

A VA examination was performed in August 2010.  At the examination, the Veteran reported daily and constant low back pain.  Specifically, he described the pain as a 9 on the pain scale.  He indicated he could not walk more than 50 feet at a stretch, handle weight over 5 pounds, or climb more than a half a flight of stairs at a stretch.  The Veteran indicated that the low back pain radiated to both lower extremities but more so on the right side.  He also described minimal weakness of the right lower extremity and having tingling and numbness in both lower extremities.  He denied sphincter disturbances.  The Veteran also reported using braces to the lower back on and off as well as a cane.  Flare-ups with more back pain occur once or twice a month, at which time the Veteran indicated he required more rest at home as well as pain medications.  The Veteran denied any major incapacitating episodes that required prolonged immobilization or hospitalization.

On physical examination, the Veteran's range of motion was 70 degrees of flexion, 20 degrees of extension, 25 degrees of bilateral lateral flexion and 25 degrees of bilateral rotation which was slightly painful at the extreme end of flexion and extension.  Repetitive movements were normal with no further limitation.  Moreover, his coordination appeared to be normal.  No muscle spasms were noted and no focal neurological signs except slightly diminished sensations over the posterior aspect of the right lower extremity, especially the right thing were found.  Muscle power was normal with no atrophy or wasting of the muscles.  The examiner diagnosed degenerative joint and disk disease of the lumbar spine and noted that the Veteran endorsed subjective radiculopathy symptoms in both lower extremities; however, the examiner also noted that a recent electromyogram (EMG) study had been negative for electrodiagnostic evidence of radiculopathy.  The examiner opined that the Veteran's medical conditions, including his back, were not likely preventing him from doing his daily routine activities and sedentary jobs.

A December 2011 MRI of the back showed multilevel disc desiccation and diffuse disc bulge as well as superimposed disc herniations.  A later April 2012 MRI of the back showed multilevel disc herniations which contributed to multilevel encroachment of the respective anterior epidural spaces.

VA treatment notes dated August 2015 document x-rays which showed significant degenerative arthritis in the lower back and spine.  Another August 2015 VA treatment note documented the Veteran complained of significant right-sided low back pain that radiates to the right leg and sometimes to the left leg with right leg weakness, tingling and numbness in both feet.  Bladder or bowel incontinence was again denied.

An updated VA examination was performed in October 2015.  At that time, the Veteran was diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome.  The Veteran reported flare-ups of the back with 10 out of 10 pain.  He also described functional loss and impairment to include being unable to get out of bed.  On physical examination, the Veteran's range of motion was 80 degrees of flexion, 15 degrees of extension, 20 degrees of bilateral lateral flexion and 20 degrees of bilateral lateral rotation.  Increased pain with repetitive motion was also documented as contributing to functional loss.  Additionally, there was evidence of pain with weight bearing.  On repetitive motion testing, the Veteran's forward flexion was 90 degrees, extension was 15 degrees, bilateral lateral flexion was 20 degrees and bilateral lateral rotation was 25 degrees.  The examiner noted that although there was increased pain during periods of flare-up, no weakness, fatigability, or incoordination was shown.  Also, the examiner stated that although repetitive motion increased the spine pain, there was improvement of the range of motion from 80 to 90 degrees and an increase in the lumbar rotation from 20 to 25 degrees bilaterally.

On additional examination, the Veteran did not have guarding or muscle spasm of the thoracolumbar spine and no muscle atrophy was documented.  Muscle strength testing of the hip, knee, ankle and great toe were 4 out of 5, active movement against some resistance.  No diagnosis of radiculopathy or any other neurologic abnormalities such as bowel or bladder problems or ankylosis were found.  A diagnosis of IVDS was found but the Veteran had not had any episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician or treatment by a physician in the past 12 months.  The Veteran also regularly used a cane for ambulation.  The examiner opined that the Veteran's back condition did not impact his ability to work.

Based on the above, a disability rating in excess of 10 percent is not warranted under the criteria for the General Rating Formula.  The evidence of record reflects that throughout the appeal period, the Veteran's flexion has been limited to between 70 and 90 degrees with pain.  There has also been no evidence of guarding or muscle spasms documented throughout the record.  

Additionally, while there was a diagnosis of IVDS provided in the October 2015 VA examination, there is no evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  In this regard, the Board acknowledges that at the October 2015 VA examination, the Veteran reported that there are periods where the pain is so bad he is unable to get out of bed.  However, there is no indication in the record (or allegation from the Veteran) that these periods where he is unable to get out of bed were prescribed by a physician.  Therefore, the evidence of record does not warrant an increased rating under Diagnostic Code 5243. 

Moreover, while the record includes complaints of radiculopathy and radiating pain, particularly on the right side, no diagnosis of radiculopathy or other neurologic abnormalities, including bowel or bladder problems, or ankylosis were found.  Additionally, the Board notes the Veteran is already service connected for right lower extremity radiculopathy associated with his mild lumbar strain status post microdiskectomy effective April 2010.  As such, the symptoms of radiating pain and numbness on his right side have been considered and compensated.  While the Veteran has reported some numbness on the left side, he, as a layperson is not competent to diagnosis radiculopathy.  He is clearly competent to report how his back feels.  However, there is no indication that he possesses the requisite knowledge to administer or interpret specialized testing that would reveal specific range of motion or diagnose ankylosis.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Rather, diagnostic testing and medical professionals who performed the Veteran's VA examinations have found no radiculopathy on the left side.  Therefore, there are no additional associated neurological disability on the left side to warrant a separate compensable rating.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. DeLuca, 8 Vet. App. at 206-07.  The evidence includes the Veteran's complaints of flare-ups of low back pain which once or twice a month at which time the Veteran required more rest at home as well as pain medications as well as the use of a cane and back brace for ambulation.  Moreover, the evidence includes complaints of pain from excessive walking, standing, lifting, bending or sitting.  Pain levels were reported as high as 9 out of 10.  Here, even with consideration of all relevant functional factors, it is clear that the Veteran's lumbar spine motion was not limited to greater than 30 degrees but less than 60 degrees.  While there is no disputing the Veteran had pain on movement, the Board cannot conclude that his loss of motion of the lumbar spine warrants additional compensation due to functional loss.

In so finding, the Board has considered the medical evidence of record, including the VA examinations regarding the Veteran's functional loss and pain and acknowledges the Veteran's belief that his lumbar spine disorder warrants an increased rating.  The Veteran is competent to report that he experiences limits such as sitting, standing and walking due to intense pain.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).  However, the Veteran is not competent to identify the specific level of the disability on appeal based on the Diagnostic Code and functional loss.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321(b) (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, which involves a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The evidence of record supports that the Veteran's lumbar strain status post microdiscectomy is adequately compensated by the assigned disability rating.  The Veteran's symptoms do not more closely approximate the higher rating criteria.  Notably, the Veteran's symptoms of range of motion limited to between 70 degrees and 90 degrees of flexion predominately with pain is considered by the 10 percent disability rating assigned, as are his complaints of pain and reduced levels of motion.  As an increased rating may be assigned based on the presence of symptoms not expressly described in the rating criteria, there are no unusual or exceptional factors in this case warranting the referral of the claim for extraschedular consideration.  

The criteria for referral for extraschedular consideration have not been met. 

Finally, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014)., a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.



ORDER

An initial rating in excess of 10 percent for service-connected lumbar strain status post microdiscectomy is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


